Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  
Priority
Instant application 16565332, filed 09/09/2019 claims benefit as follows:

    PNG
    media_image1.png
    62
    353
    media_image1.png
    Greyscale
.
The foreign document is not in English.

Response to Applicant Argument
In the response received 7/13/2022, Applicant argues that the 102 rejections of record should be withdrawn because according to Applicant in the claims Ar3 is allowed to  be a  substituted or unsubstituted aryl group having 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl having 2 to 30 carbon atoms for forming a ring, and one of R2 and R3 or R4 and R5 combine with each other to form a substituted or unsubstituted benzene ring, and the compounds depicted fail to teach or suggest all of the claim limitations.
This argument has been considered and is persuasive.  The 102 rejection over the ‘573 publication is withdrawn.
In view of Applicant argument, the 102 rejection over the ‘505 publication is withdrawn.
Examiner expanded his search.  This rejection is non-final because the new rejection was not necessitated by amendment.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2012099376 (“the ‘376 publication”, made of record on the IDS, machine translation from Google provided).
The ‘376 publication teaches compounds and small Markush groups such as:

    PNG
    media_image2.png
    401
    268
    media_image2.png
    Greyscale
.  Still further, the ‘376 publication teaches species such as:

    PNG
    media_image3.png
    373
    535
    media_image3.png
    Greyscale
.
The ‘376 publication relates to the same field on endeavor of organic light emitting device components.  The ‘376 publication teaches cathodes and anodes and layers.  See for example figure 1 and:
The organic light emitting phenomenon is an example of converting an electric current into visible light by an internal process of a specific organic molecule. The principle of the organic light emitting phenomenon is as follows. When the organic material layer is positioned between the anode and the cathode, a voltage is applied between the two electrodes, and electrons and holes are injected into the organic material layer from the cathode and the anode, respectively. Electrons and holes injected into the organic material layer recombine to form excitons, and the excitons fall back to the ground to shine. An organic light emitting device using this principle may be generally composed of an organic material layer including a cathode and an anode and an organic material layer disposed therebetween, such as a hole injection layer, a hole transport layer, a light emitting layer, and an electron transport layer.
	The ‘376 publication fails to teach an anticipatory specie.
	However, the species and small Markush groups depicted above differ from the instant claims as positional isomers.  If the aryl linage containing the amine was moved one position on the naphthalene ring then these compounds would meet the claims limitations.
	It would have been prima facie obvious to arrive at the instant claims because the ‘376 publication teaches a genus and species that differ only as positional isomers.  Further, the ‘376 publication teaches that R2 groups can be an aryl group or heteroaryl group which can contain an amine group (see instant claim 1 for example).  Thus, the broadest genus allows for overlap if the positional isomer argument is applied.  One skilled in the art would be motivated to make a positional isomer because structurally similar compounds are expected to have similar properties.  In this case, the ‘376 publication suggests that substituents on the carbon adjacent to the ring fusion would have similar properties. Thus, there is an expectation that positional isomers would have similar properties.
	With respect to the dependent claims, in this case L is taught to be a phenylene, Ar1-Ar2 can be phenylene in the species for example, A3 can be a phenyl ring (see species for example), Formula 2-2 is met based on the positional isomer argument, Formula 3-4 are met based on the argument above, the layers are taught (see for example the above paragraph with bold lettering), and given the argument one would expect the positional isomers to be capable of producing blue light.
	With respect to the specie claims, the ‘376 publication teaches:
 
    PNG
    media_image4.png
    146
    164
    media_image4.png
    Greyscale
.  This is a positional isomer of 
    PNG
    media_image5.png
    168
    158
    media_image5.png
    Greyscale
from the instant claims.  
The ‘376 publication fails to teach a specie that anticipates the speciated claims.
However, compound 1-3 is a positional isomer of compound 23.  It would have been prima facie obvious to one having ordinary skill in the art to arrive at the positional isomer based on the rationale above (incorporated by reference herein for brevity).  

Conclusion
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622